Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Pangrle on November 24, 2020.
The application has been amended as follows: 
Claim 21 has been cancelled. 
In claim 10, line 2 “wherein the adhesive” was replaced with “wherein at least one of the first pressure sensitive adhesive and the second pressure sensitive adhesive”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a device comprising: a processor; memory accessible by the processor; a battery bay that comprises a first surface; a battery package disposed in the battery bay and operatively coupled to the processor, wherein the battery package comprises a second surface; and materials disposed between the first surface and the second surface, wherein the materials comprise a first pressure sensitive adhesive., a 
The prior art, such as Malgioglio et al. U.S. Pub. 2019/0097185, teaches a device comprising: a processor (402; Fig, 4; [0040]}; memory accessible by the processor (memory 404; Fig. 4; [0040]); a battery bay that comprises a first surface (chassis 200 and battery bay 201; Fig. 2A; [0030]); a battery package disposed in the battery bay (multiple battery cells are disposed in the battery bays; [0030]} and operatively coupled to the processor [0040], wherein the battery package comprises a second surface (battery pack 202 has first and second surfaces; Fig. 2B).  However, Malgioglio does not teach or suggest: materials disposed between the first surface and the second surface, wherein the materials comprise a first pressure sensitive adhesive, a thermoplastic and a second pressure sensitive adhesive, wherein the first pressure sensitive adhesive binds the first surface and the thermoplastic, and wherein the second pressure sensitive adhesive binds the thermoplastic and the second surface.  Therefore, the instant claims are patentably distinct from the prior of record. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722